--------------------------------------------------------------------------------

Exhibit 10.17



[image_001.jpg]  [logo.jpg]



August 6, 2013

 

Ms. Karol Kain Gray

530 Copperline Drive

Chapel Hill, North Carolina 27516



 

Re: Offer of Employment from Applied DNA Sciences, Inc.

 

 

Dear Karol

 

On behalf of Applied DNA Sciences, Inc. (“ADNAS”), I am pleased to extend an
offer of employment to you. This offer is contingent upon successful completion
of a background check and pre-employment drug screen. All such testing will be
conducted in accordance with applicable federal, state, and local laws. As
discussed, your position is Chief Financial Officer (CFO). Your start date will
be at your earliest convenience. This is a full time position (100%), and you
serve at the pleasure of the company president. The starting salary offered for
this position is three hundred thirty-six thousand ($336,000) per year, payable
biweekly. In addition, after six (6) months employment, you will be granted a
five (5) year option to purchase up to two (2) million (2,000,000) shares of the
Company’s Common Stock at the fair market value on the date of the grant, based
upon Board approval, as is customary in such matters. The option will vest in
four (4) equal annual increments beginning on the first anniversary of the grant
date. This option grant is offered in compliance with the Company’s existing
Incentive Stock Plan (the “Plan”), as registered, and in compliance with
existing securities regulations. All provisions, restrictions and benefits of
this Plan apply; a copy of the Plan is available upon request.

 

The Plan contains several terms and conditions related to your employment,
rights and privileges; and, as such, the Plan is part of this employment
agreement.

 

You will receive twenty-six (26) days of vacation and twelve (12) sick days. You
are also eligible to participate in ADNAS 401(k) Plan on your first day of
employment.

 

This offer is not to be considered a contract guaranteeing employment for any
specific duration. As an at-will employee, both you and the company have the
right to terminate your employment at any time with or without cause. We are
excited about the potential that you bring to our company.

 

In connection with your employment with ADNAS, Insperity handles the
administrative responsibilities for human resources related issues such as
payroll processing and benefits, and it supports ADNAS in many personnel issues,
while ADNAS handles the day-to-day activities related to its core business.

 

On your first day of employment, ADNAS will provide additional information about
the company’s objectives and policies, benefit programs, and general employment
conditions. To fulfill federal identification requirement, you should bring
documentation to support your identity and eligibility to work in the United
States.

 



50 Health Sciences Drive • Stony Brook, NY 11790 • tel 631 240.8800 • fax 631
240.8900



 

 

 [logo.jpg]

 

For example, a valid U.S. passport or Alien Registration Receipt Card are
acceptable documents to establish both identity and employment eligibility.
Additionally, a current driver’s license or voter’s registration card in
addition to a social security card or a certified birth certificate copy will
establish identity and eligibility to work. The types of acceptable
documentation are listed on the Form I-9 of the Immigration and Naturalization
Service. Please contact me if you have any questions about which documents are
acceptable to verify your identity and eligibility to work in the United States.
Applied DNA Sciences, Inc. participates in the Department of Homeland Security
U.S. Citizenship and Immigration Services E-Verify Program for employment
verification.

 

As we discussed, you will be working at our facilities in the Long Island High
Technology Incubator. You will report directly to Dr. James A. Hayward, the CEO
and he will define your projects and responsibilities.

 

PARKING

Parking is available on the LIHTI premises. You will need a LIHTI parking hang
tag and facilities card. There is one-time deposit for the parking hang tag of
$25, refundable upon return of the tag to LIHTI. This is a Stony Brook
University policy.

 

Our offer of employment is contingent upon you signing the Employment Agreement
attached to this offer. Please feel free to contact our Human Resources
department at 631-240-8808 if you have any questions. We look forward to your
arrival at our company and we are confident that you will play a key role in our
company.

 

Sincerely yours,

 

 

 

Lawrence C. Kick, MA, SPHR

Director of Human Resources and Strategic Planning
Applied DNA Sciences, Inc.

 

 

 

 [logo.jpg]

Exhibit A

 

CONFIDENTIALITY AGREEMENT

This Confidentiality, NON-COMPETITION, NON-SOLICITATION AND DEVELOPMENTS]
Agreement (this “Agreement”) is entered into as of this ______th day August,
2013, by and between Applied DNA Sciences, Inc. a Delaware corporation with its
principal place of business at 50 Health Sciences Drive, Stony Brook, New York
11790 (“APDN”), and Karol Kain Gray, 530 Copperline Drive, Chapel Hill, North
Carolina 27516 (the “Employee”).

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, APDN and the Employee hereby agree as follows:

 

1.                  APDN possesses valuable business and technical information,
know-how and trade secrets (whether written or oral) related to its and its
subsidiaries’ current, future and proposed products, including, but not limited
to, research, developments, improvements, methods, procedures, discoveries,
patents, patent applications, inventions, processes, formulas, technology,
designs, models, drawings, product plans, products, services, customers,
customer lists, strategies, studies, business plans, forecasts, markets,
techniques, engineering, testing systems, hardware configuration information,
computer software and programs (including source code and related
documentation), test and/or experimental data and results, laboratory notebooks,
marketing, finances or other business information (herein collectively referred
to as “Confidential Information”). Confidential Information shall include any
and all information relating to the Employee, and its subsidiaries, affiliates,
clients, customers, investors, and joint venture and strategic partners.

2.                  The Employee is an employee of APDN and as such APDN has and
will disclose Confidential Information to the Employee. The Employee shall not
communicate APDN’s Confidential Information to any third party without the prior
written consent of APDN, and the Employee shall use its best efforts to prevent
inadvertent disclosure of APDN’s Confidential Information to any third party.
The Employee hereby acknowledges that it is aware that United States securities
laws prohibits any person who has received from an issuer material, non-public
information from purchasing or selling securities of such issuer or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities.

3.                  The obligation of Section 2 of this Agreement shall
terminate with respect to any particular portion of APDN’s Confidential
Information when the Employee can document that the information is part of the
public domain other than as a result of the Employee’s or another person’s
breach of duty to maintain confidentiality.

4.                  In the event that the Employee is requested or required (by
oral question or request for information or documents and legal proceedings,
interrogatories, subpoena, civil investigative demand or similar process) to
disclose Confidential Information of APDN, or if the Employee is advised by its
legal counsel that it is legally required to disclose the Confidential
Information, it is agreed that the Employee (i) will provide APDN prompt notice
of any request or requirement, (ii) will provide APDN full and complete
cooperation to seek an appropriate order or remedy, (iii) will cooperate with
APDN in obtaining reliable assurances that confidential treatment will be
accorded to the disclosure of Confidential Information, and (iv) will, if
disclosure of said Confidential Information is required, disclose only that
portion of the Confidential Information which is legally required to be
disclosed.

 

 

 [logo.jpg]

5.                  All materials including, without limitation, business or
technical documents, drawings, models, apparatus, sketches, designs and lists
furnished to the Employee by APDN shall remain the property of APDN and shall be
returned to APDN promptly at its request with all copies, extracts or other
reproductions (including computer tapes or discs) made thereof. It is further
agreed that the Employee will destroy any material it prepared based on its
evaluation of the Confidential Information and shall confirm such destruction in
writing to APDN.

6.                  The Employee will make full and prompt disclosure to APDN of
all inventions, creations, improvements, discoveries, trade secrets, secret
processes, technology, know-how, methods, developments, software, and works of
authorship or other creative works, whether patentable or not, which are
created, made, conceived or reduced to practice by him/her or under his/her
direction or jointly with others during his/her employment by APDN, whether or
not during normal working hours or on the premises of APDN (herein collectively
referred to as “Developments”).

7.                  The Employee agrees to assign and does hereby assign to APDN
(or any person or entity designated by APDN) all his/her right, title and
interest in and to all Developments and all related patents, patent
applications, copyrights and copyright applications. However, this paragraph 7
shall not apply to Developments that do not relate to the present or planned
business or research and development of APDN and which are made and conceived by
the Employee not during normal working hours, not on APDN’s premises and not
using APDNs tools, devices, equipment or Confidential Information.

8.                  The Employee agrees to cooperate fully with APDN and to take
such further actions as may be necessary or desirable, both during and after
his/her employment with APDN, with respect to the procurement, maintenance and
enforcement of copyrights, patents and other intellectual property rights (both
in the United States and foreign countries) relating to Developments. The
Employee shall sign all papers, including, without limitation, copyright
applications, patent applications, declarations, oaths, formal assignments,
assignments of priority rights, and powers of attorney, which APDN may deem
necessary or desirable in order to protect its rights and interests in any
Development. The Employee further agrees that if APDN is unable, after
reasonable effort, to secure the signature of the Employee on any such papers,
any executive officer of APDN shall be entitled to execute any such papers as
the agent and the attorney-in-fact of the Employee, and the Employee hereby
irrevocably designates and appoints each executive officer of APDN as his/her
agent and attorney-in-fact to execute any such papers on his/her behalf, and to
take any and all actions as APDN may deem necessary or desirable in order to
protect its rights and interests in any Development, under the conditions
described in this sentence.



 

 

 [logo.jpg]

 

9.                  Nothing herein shall be construed as giving the Employee any
right in or to the Confidential Information, Developments, granting the Employee
any license under any intellectual property rights or representing any
commitment by APDN to accept the Employee as an investor or enter into any
additional agreement, by implication or otherwise.The Employee agrees that
unless and until a definitive agreement with APDN has been executed and
delivered, APDN shall not be under any legal obligation to the Employee of any
kind whatsoever with respect to a transaction by virtue of this or any written
or oral expression with respect to a transaction by any of the parties or their
Representatives except for the matters specifically agreed to in this Agreement.
The parties further agree that each shall have no obligation to authorize or
pursue with the other or any other party any transaction and each understands
that neither party has, as of the date hereof, authorized any such transaction.
The agreements set forth herein may be modified or waived only by a separate
writing between the parties expressly so modifying or waiving such agreements.

10.              APDN has made no representation or warranty as to the accuracy
or completeness of the Confidential Information and shall have no liability to
the Employee hereunder resulting from the use or contents of the Confidential
Information or from any action taken or any inaction occurring in reliance on
the Confidential Information.

11.              While employed by APDN the Employee shall devote all of his/her
business time, attention, skill and effort to the faithful performance of
his/her duties for APDN. For a period of 1 year after the termination or
cessation of the Employee’s employment for any reason, the Employee will not, in
the geographical areas that APDN or any of its subsidiaries does business or has
done business at the time of the Employee’s departure, directly or indirectly:

    (A)       Engage in any business or enterprise (whether as owner, partner,
officer, director, employee, consultant, investor, lender or otherwise, except
as the holder of not more than 1% of the outstanding stock of a publicly-held
company) that is competitive with APDN’s business, including but not limited to
any business or enterprise that develops, manufactures, markets, or sells any
product or service that competes with any product or service developed,
manufactured, marketed or sold, or planned to be developed, manufactured,
marketed or sold, by APDN or any of its subsidiaries while the Employee was
employed by APDN; or

    (B)        Either alone or in association with others: (i) solicit, recruit,
induce, or attempt to solicit, recruit or induce, any employee of APDN to leave
the employ of APDN; or (ii) solicit, recruit, induce, or attempt to solicit,
recruit or induce, any independent contractor engaged by APDN to cease its
engagement with APDN; provided, that clause (i) shall not apply to any
individual whose employment with APDN has been terminated for a period of six
months or longer; or

    (C)        Either alone or in association with others, solicit, divert or
take away, or attempt to solicit, divert or take away, the business or patronage
of any of the clients, customers or accounts, or prospective clients, customers
or accounts, of APDN, which were contacted, solicited or served by the Employee
at any time during the term of the Employee’s employment with APDN.

12.              The Employee acknowledges that this Agreement does not
constitute a contract of employment; either express or implied, and does not
imply that APDN will continue the Employee’s employment for any period of time.
This Agreement shall in no way alter APDN’s policy of employment at will, under
which both the Employee and APDN remain free to terminate the employment
relationship, with or without cause, at any time, with or without notice.

 

 

 [logo.jpg]

13.              The Employee shall not issue a press release or make any other
public statement that references this Agreement or uses APDN’s name or
trademarks for advertising or publicity purposes.

14.              The Employee acknowledges that money damages are an inadequate
remedy for the irreparable harm that may be suffered by reason of breach of this
Agreement because of the difficulty of ascertaining the amount of damage that
will be suffered by APDN. Therefore, the Employee agrees that APDN may, in
addition to any other available remedy, obtain specific performance of this
Agreement and injunctive relief against any breach or threatened breach hereof
without the necessity of quantifying actual damages or posting a bond and that
the Employee shall not oppose the granting of such relief.

15.              It is further understood and agreed that no failure or delay by
APDN in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any right, power or
privilege hereunder.

16.              Under the terms of this Agreement, the rights and obligations
accruing to APDN shall also accrue to APDN’s wholly-owned subsidiaries. This
Agreement shall not be assignable. This Agreement shall not be considered a
consulting or employment contract.

17.              This Agreement shall be construed in accordance with the laws
of the State of New York. No conflicts-of-law which might refer such
construction and interpretation to the laws of another jurisdiction shall be
considered. The New York State Supreme Court, County of New York, or the United
States District Court for the Southern District of New York shall have exclusive
jurisdiction to adjudicate any dispute arising in connection with this Agreement
and each party hereby consents to such jurisdiction.

18.              If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

19.              This Agreement may be signed in more than one counterpart, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument.

Applied DNA Sciences, Inc. EMPLOYEE:         By:       Name: Dr. James A.
Hayward Name: Karol Kain Grey Title: President & CEO  

 

